 



AMENDMENT NO. 1 TO THE SERVICES AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE SERVICES AGREEMENT (this “Amendment No. 1”), is
entered into as of June 30, 2015, by and between NHS Pharma Sales, Inc., a
California corporation (“NHS”) and Mesa Pharmacy, Inc., a California corporation
(“Mesa”) to amend Section 7(a) of the Services Agreement dated June 9, 2015 (the
“Agreement”). All defined terms not defined herein shall have the meanings as
ascribed to them in Agreement.

 

RECITALS

 

WHEREAS, the parties entered into the Agreement in which NHS shall provide
certain specified services to the Mesa;

 

WHEREAS, the Parties desire to amend Section 7(a) of the Agreement, and to leave
all other terms and conditions as set forth in the Agreement in full force and
effect;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements,
provisions, covenants, representations and warranties herein contained, the
Parties hereto hereby agree as follows:

 

7. FLAT FEE FOR SERVICES

 

(a) Subject to the terms and conditions hereunder, in consideration of the
Services to be performed NHS, NHS will receive a flat fee of $120,000,000 over
the Term of the Agreement.

 

12. TERM

 

This Agreement shall be effective as of the Effective Date, and the term of this
Agreement shall be for one year (the “Term”) commencing July 1, 2015 and
terminating on June 30, 2016 (“Termination Date”).

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first above written.

 



MESA:           /s/ Edward Kurtz   Name: Edward Kurtz   Its: Chief Executive
Officer         NHS:           /s/ Ron Green   Name: Ron Green   Its: President
 

 



 

   

